 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       LAMONT SHEPARD,                                Case No. 1:18-cv-00277-DAD-HBK
12                       Plaintiff,                     ORDER STRIKING PETITIONER’S
                                                        SECOND AMENDED COMPLAINT
13            v.
                                                        (Doc. No. 21)
14       M. BORUM, J. ACEBEDO,
15                       Defendant.
16

17

18           Plaintiff Lamont Shepard, a state prisoner proceeding pro se, initiated this action by filing
19   a civil rights complaint under 42 U.S.C. § 1983 on February 26, 2018. (Doc. No. 1). On October
20   22, 2018, Shepard filed his first amended complaint. (Doc. No. 13). On March 4, 2019,
21   Defendants filed an answer to the first amended complaint. (Doc. No. 19). On April 22, 2019,
22   Plaintiff filed another complaint, which although not labeled as such, is considered a second
23   amended complaint.1 (Doc. No. 21). Plaintiff did not seek leave of Court to file a second
24   amended complaint as required by Federal Rule of Civil Procedure 15(a)(2). Therefore, to the
25   extent Plaintiff intended the filing to be a second amended complaint, the pleading is procedurally
26   improper. Consequently, the Court will order the improper pleading stricken from the record.
27
     1
      The second amended complaint names the same defendants and appears to raise the same facts
28   and claims set forth in Plaintiff’s first amended complaint.
 1            Accordingly, it is ORDERED:

 2            Plaintiff’s second amended complaint (Doc. No. 21) is stricken from the record.

 3

 4
     Dated:      July 12, 2021
 5                                                     HELENA M. BARCH-KUCHTA
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
